    Case 3:16-cv-03111-K Document 147 Filed 10/30/20                            Page 1 of 6 PageID 5808



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


PEDRO RAMIREZ, JR., Individually and on
Behalf of All Others Similarly Situated,
                                                                 Case No. 3:16-cv-03111-K
                                 Plaintiff,

                            v.
EXXON MOBIL CORPORATION, REX W.
TILLERSON, ANDREW P. SWIGER,
JEFFREY J. WOODBURY, and DAVID S.
ROSENTHAL,
                                 Defendants.

    DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION FOR LEAVE TO FILE
           REPLY BRIEF ADDRESSING NEW CASE DEVELOPMENT

         Defendants Exxon Mobil Corporation (“ExxonMobil”), Rex W. Tillerson, Andrew P.

Swiger, Jeffrey J. Woodbury, and David S. Rosenthal (together, “Defendants”) respectfully submit

this reply in further support of their motion for leave (ECF No. 144) (the “Motion”) to file their

proposed reply to Lead Plaintiff’s Response to Defendants’ Supplemental Brief Addressing New

Case Development (ECF No. 129) (the “Response”):

         Both Defendants’ Motion and Plaintiff’s Response confirm that further briefing allows the

Court to better evaluate the parties’ competing arguments about the profound implications of the

December 2019 NYAG Decision for the disposition of this case, including Plaintiff’s pending class

certification motion, which was briefed months before the NYAG Decision issued. Indeed,

Plaintiff’s opposition consists principally of arguments directed to points and cases addressed in

Defendants’ proposed reply brief, rather than their Motion.1 Plaintiff’s substantive arguments do


1
     There is no merit to Plaintiff’s suggestion that the Motion improperly addressed the substance of the proposed
     reply. (ECF No. 146 at 1, 4.) An explanation of why additional briefing would be helpful to the Court (and
     should be permitted) necessarily entails references to the contents of the proposed reply brief. Nor is there any


                                                          1
  Case 3:16-cv-03111-K Document 147 Filed 10/30/20                              Page 2 of 6 PageID 5809



not provide a basis for denying leave for Defendants to file their reply brief—they only show why

additional briefing is helpful to the Court. They also lack merit.

       Additional Briefing on Privity Would be Helpful to the Court. Defendants explained

that a reply brief is warranted to evaluate Plaintiff’s arguments—based on inapposite case law—

that the element of privity was not established. (ECF No. 144 at 2.) Defendants’ proposed reply

explains that NYAG represented all New York investors and non-New York investors, including

Plaintiff and all proposed class members, pursuant to governing New York statutory and common

law. In its opposition, Plaintiff does not dispute that the cases it cited in its supplemental response

are inapt. Instead, Plaintiff contends that NYAG was not acting in a representative capacity for

Plaintiff and all putative class members. (ECF No. 146 at 2–3.) Plaintiff is mistaken and, once

again, relies on inapposite case law.

       Plaintiff’s contention that privity cannot be established—because the NYAG Action was

not a class action, did not provide formal notice, and did not result in a specific release of claims—

is baseless, as Defendants explain in their proposed reply. (Id. at 2.) Indeed, New York’s highest

court rejected that same argument in People v. Applied Card Sys., Inc., 894 N.E.2d 1, 13 (N.Y.

2008). In that case, NYAG argued that he should not be deemed in privity as to restitution relief

with class members who had settled claims for compensatory damages in a class action. Id. Like

Plaintiff here, NYAG argued that “he was not provided with notice of the settlement or an

opportunity to object to it.” Id. The court flatly rejected this argument and held that the interest

of NYAG and the class members as to the restitution relief NYAG sought “was identical” and thus

established privity for purposes of res judicata. Id.



   merit to Plaintiff’s criticism of the filing of Defendants’ initial supplemental submission, which Plaintiff did not
   oppose when seeking an extension of time to respond and which indisputably raised important matters for the
   Court’s consideration that occurred after the filing of Defendants’ opposition to class certification.



                                                         2
  Case 3:16-cv-03111-K Document 147 Filed 10/30/20                  Page 3 of 6 PageID 5810



       The other cases Plaintiff relies on are similarly beside the point. In Massachusetts v. Exxon

Mobil Corp., No. 19-cv-12430-WGY, 2020 WL 2769681 (D. Mass. May 28, 2020), the court held

that an action by the Massachusetts Attorney General was not removable to federal court because

it was not a “class action” within the meaning of the Class Action Fairness Act, 28 U.S.C. §

1332(d). Id., at *14. Nothing about the case concerned privity for purposes of res judicata under

New York law. Moreover, as the court’s discussion highlights, the Massachusetts Attorney

General’s case differed from the NYAG Action because—unlike NYAG—the Massachusetts

Attorney General’s complaint did not expressly seek restitution damages on behalf of individual

investors.   See id. (“Although the [Massachusetts] statute does authorize damages paid to

individuals who suffered loss, it also authorizes injunctive relief and a ‘civil penalty’ payable to

the Commonwealth – which is the relief Massachusetts seeks here.”) (emphasis added). And in

Matana v. Merkin, 957 F. Supp. 2d 473 (S.D.N.Y. 2013), the court held that the plaintiff’s decision

to await the outcome of the NYAG’s Martin Act lawsuit before filing a private lawsuit was not

entitled to equitable tolling for purposes of applying the statute of limitations. Id. at 488–89. The

court did not address preclusion issues, much less privity.

       Additional Briefing On Plaintiff’s Abandonment of Its Proxy Costs and GHG Costs

Allegations Would Be Helpful to the Court. Beyond the fact that all of Plaintiff’s claims were

or could have been litigated by NYAG and are thus precluded under New York law, Defendants

also explained that a reply brief is warranted to consider the implications of Plaintiff’s effective

abandonment of its claims based on ExxonMobil’s use of, and statements about, its proxy costs of

carbon and GHG costs, including in its (i) proved reserves estimates, and (ii) asset impairment

analyses. (ECF No. 144 at 1, 3.) In its opposition, Plaintiff essentially confirms that abandonment,

contending only that its “proxy cost allegations provide an alternative avenue to prove that the




                                                 3
  Case 3:16-cv-03111-K Document 147 Filed 10/30/20                  Page 4 of 6 PageID 5811



Rocky Mountain Dry Gas Assets were impaired.” (ECF No. 146 at 3.) Plaintiff does not attempt

to revive its other claims as to ExxonMobil’s use of proxy costs of carbon and GHG costs,

including the use of such metrics in its proved reserves estimates. This alone substantially

undermines Plaintiff’s claims and truncates the proposed class period.

       In all events, Plaintiff’s argument that Defendants purportedly misrepresented that

ExxonMobil avoided impairments “in part, because it applied a proxy cost of carbon in connection

with all of its investment analyses” is groundless. (Id.) The portion of the lone analyst report

Plaintiff cites concerning the “asset write-down trap” does not mention proxy costs at all:

       We have asked ExxonMobil on multiple occasions how it avoids the asset
       write-down trap. Their answer is they are conservative on when and how
       much is capitalized. Other parts of the answer are likely related to
       ExxonMobil's size (i.e., materiality), its ability to capitalize other reserves
       to offset losses and its practice of high-grading its operations through
       investments, acquisitions and dispositions. The final reason to believe
       ExxonMobil is not over-capitalized is that its returns on capital employed
       (ROCE) have consistently outperformed its peers - a harder performance to
       deliver without write-downs.

(ECF No. 105-4 at App. 54.)

       An Evidentiary Hearing Remains Appropriate. Straying beyond the issues presented

in Defendants’ Motion, Plaintiff contends that the Court should either rule on Plaintiff’s class

certification motion or schedule a video oral argument. (ECF No. 146 at 4.) Plaintiff ignores that

this Court has already ordered an evidentiary hearing on class certification. (ECF No. 117.) For

the reasons discussed in their Response to Plaintiff’s pending Motion for Oral Argument

Regarding Motion for Class Certification (ECF No. 125), Defendants respectfully submit that the

Court should proceed with the previously-ordered evidentiary hearing after consideration of

Defendants’ filings concerning the impact of the NYAG Decision on this case.




                                                 4
  Case 3:16-cv-03111-K Document 147 Filed 10/30/20                 Page 5 of 6 PageID 5812



                                         *      *       *

       For all these reasons, Defendants respectfully request leave to file the reply brief attached

as Exhibit A to their Motion and reject Plaintiff’s request to strike Defendants’ Motion.

Defendants do not oppose Plaintiff’s request to file a five-page supplemental sur-reply.

 Dated: October 30, 2020

 Respectfully submitted,

 /s/ Daniel J. Kramer                               /s/ D. Patrick Long
 Theodore V. Wells, Jr. (pro hac vice)              D. Patrick Long
 Daniel J. Kramer (pro hac vice)                    Texas State Bar No. 12515500
 Daniel J. Toal (pro hac vice)                      Brian M. Gillett
 Justin Anderson (pro hac vice)                     Texas State Bar No. 24069785
 Matthew D. Stachel (pro hac vice)                  SQUIRE PATTON BOGGS
 PAUL, WEISS, RIFKIND,                              2000 McKinney Ave., Suite 1700
   WHARTON & GARRISON LLP                           Dallas, TX 75201
 1285 Avenue of the Americas                        Telephone: (214) 758-1505
 New York, NY 10019-6064                            Facsimile: (214) 758-1550
 Telephone: (212) 373-3000                          patrick.long@squirepb.com
 Facsimile: (212) 757-3990                          brian.gillett@squirepb.com
 twells@paulweiss.com
 dkramer@paulweiss.com                              Counsel for Rex W. Tillerson
 dtoal@paulweiss.com
 janderson@paulweiss.com
 mstachel@paulweiss.com

 /s/ Nina Cortell
 Nina Cortell
 Texas State Bar No. 04844500
 Daniel H. Gold
 Texas State Bar No. 24053230
 HAYNES AND BOONE, LLP
 2323 Victory Avenue, Suite 700
 Dallas, TX 75219
 Telephone: (214) 651-5000
 Facsimile: (214) 651-5940
 nina.cortell@haynesboone.com
 daniel.gold@haynesboone.com

 Counsel for Exxon Mobil Corporation, Andrew
 P. Swiger, Jeffrey J. Woodbury,
 and David S. Rosenthal



                                                5
 Case 3:16-cv-03111-K Document 147 Filed 10/30/20                  Page 6 of 6 PageID 5813



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been

served by electronic CM/ECF filing, on this 30th day of October, 2020.


                                            /s/ Daniel J. Kramer
                                            Daniel J. Kramer
